Citation Nr: 0944680	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-07 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a disability of the 
thoracolumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service at the United States 
Military Academy at West Point (USMA) from July 1969 to 
February 1971.  The Veteran had service in the United States 
Army Reserve from June 1971 to November 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction over the case was subsequently 
transferred to the RO in Pittsburgh, Pennsylvania.  

In connection with his appeal the Veteran testified at a 
hearing before a Decision Review Officer (DRO) at the 
Cleveland, Ohio RO in May 2007.  A transcript of the hearing 
is associated with the claims files.  

In connection with his appeal the Veteran testified at a 
hearing before the undersigned Veterans Law Judge at the 
Pittsburgh, Pennsylvania RO in September 2009.  A transcript 
of the hearing is associated with the claims files.

The Board notes that on the record at his September 2009 
Board hearing, the Veteran withdrew all his claims on appeal 
with the exception of entitlement to service connection for a 
disability of the thoracolumbar spine with radiculopathy.  
The Board will limit its consideration accordingly.


FINDING OF FACT

Disability of the thoracolumbar spine is etiologically 
related to an injury sustained while the Veteran was 
attending USMA.





CONCLUSION OF LAW

Disability of the thoracolumbar spine was incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the Board has determined 
that the evidence currently of record is sufficient to 
establish the Veteran's entitlement service connection for a 
disability of the thoracolumbar spine.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2009). 

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis
 
After a review of the record it appears that the Veteran's 
medical records created during his service at USMA are not 
available.  The RO made several attempts to obtain these 
records from various sources and in August 2005 made a formal 
finding of unavailability. 

At both his May 2007 DRO hearing and his September 2009 Board 
hearing, the Veteran described an incident that occurred 
while he was attending the USMA.  He reported that during a 
hazing incident he was made to run up and down the halls 
while the upper classmen looked on and harassed him.  The 
Veteran reported that at one point he collapsed and fell down 
the steps.  The Veteran stated that the next day his hip 
bothered him and he eventually went to sick call to be 
examined.  He reported that at that time he was diagnosed 
with left hip bursitis and was placed on crutches.  He did 
not recall the exact date of this incident, but reported that 
it was sometime in late 1970.

As stated above, there are no medical records from the 
Veteran's time at USMA available for review.  However, of 
record is an April 2006 statement from Col. M.P., who was a 
classmate of the Veteran's at USMA.  Col. M.P. stated that he 
did recall seeing the Veteran on crutches at one time while 
they were at USMA together.  Col. M.P. did not recall the 
exact circumstances surrounding the Veteran's injury, but he 
did note that they were assigned to different Cadet Regiments 
and were housed in different barracks areas. 

The record reflects that the Veteran left USMA in February 
1971.  In June 1971 the Veteran enlisted in the United States 
Army Reserve.  The Veteran's medical records from his Reserve 
service are available for review.  A review of those medical 
records shows that on his June 1971 pre-induction physical 
examination report it was noted that the Veteran complained 
of back pain and bursitis of the left hip from an injury 
sustained 7-8 months prior to that examination.  That time 
frame is consistent with the injury reported by the Veteran 
to have occurred in late 1970.  In November 1975 the Veteran 
was released from his obligation to the Reserves as he was 
found to be medically unfit for retention.  At that time the 
Veteran was diagnosed with cervical and thoracic spondylitis.

The Board notes that the Veteran is competent to report about 
factual matters of which he had firsthand knowledge, 
including experiencing pain during service, reporting to sick 
call, and undergoing treatment.  Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Additionally, the Veteran is competent 
to state when he first started having pain and to state that 
the symptoms have continued since service.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  Moreover, the Board has found the Veteran to be 
credible.  

Therefore, as the Veteran has provided a detailed description 
of the incident, which was further confirmed both by his 
fellow classmate and the notations on his Reserve pre-
induction examination report, the Board concedes that the 
incident occurred as described by the Veteran.

The Board notes that of record are numerous Social Security 
Administration (SSA) records.  In May 1986 the Veteran filed 
a claim with the SSA as he was unemployable because of his 
back conditions.  In the SSA decision granting benefits, 
there is a detailed history of the Veteran's back conditions; 
however, the history does not include the injury the Veteran 
reported to have sustained in service as it appeared the 
history was limited to his post-service employment history.  
However, the records do show that the Veteran was treated for 
low back pain as early as November 1972.  Also of record is 
documentation of an injury the Veteran sustained to his 
cervical spine in November 1972.  

In his September 2009 Board hearing, the Veteran specifically 
reported that the November 1972 injury was separate and 
distinct from the injury he sustained while in active 
service.  He reported that his employment injury was to his 
upper back, but that he had still been having problems with 
his lower back at the time of the cervical spine injury.  The 
Board notes that the medical records on file are consistent 
with this statement as they document treatment for both a 
cervical spine disability as well as a thoracolumbar spine 
disability following the Veteran's injury to his cervical 
spine in November 1972.    

Of record is a January 2004 letter from the Veteran's private 
primary care physician, Dr. M.C.  In his letter Dr. M.C. 
stated that he had been treating the Veteran since October 
2003.  Dr. M.C. stated that the Veteran had related both 
cervical spine and thoracolumbar spine disc disease that was 
originally diagnosed by the Veteran's treating chiropractor, 
Dr. C.H.  Dr. M.C. stated that he had reviewed several 
documents regarding the Veteran's treatment for pain in his 
low back, hips, and lower extremities, as well as parathesia 
in his right great toe.  He reported that the Veteran had 
claimed to have had problems in these areas since his injury 
at USMA.  Dr. M.C. stated that the Veteran told him he had 
been diagnosed with bursitis in his left hip at the time of 
his USMA injury and it was Dr. M.C.'s opinion that his 
symptoms at that time were more consistent with lumbar disc 
disease with radiculopathy.  Dr. M.C. stated that given the 
persistence of the problems and documentation from imaging 
studies as far back as 1986, he doubted that bursitis of the 
left hip was an accurate diagnosis when made at USMA.  It was 
Dr. M.C.'s opinion that it was more likely that the Veteran 
had lumbar disc disease with radiculopathy even then.  
Additionally, it was Dr. M.C.'s opinion that it was more 
likely than not that the Veteran's present conditions were 
actually a result of the injury sustained at USMA.  

In sum, as the Veteran has stated that he has had low back 
symptoms since his injury in service and his private 
physician has linked his current disability to the injury in 
service, the Board finds that the preponderance of the 
evidence is in favor of the claim.  Accordingly, entitlement 
to service connection for a disability of the thoracolumbar 
spine with radiculopathy is warranted.  


							(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for disability of the 
thoracolumbar spine is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


